Beck, P. J.
(After stating the foregoing facts.) One branch of this case was heard at a prior term of this court, and decision rendered on May 16, 1930 (Overton v. Gandy, 170 Ga. 562, 153 S. E. 520), in which certain material questions raised at the former hearing were determined. At the present hearing the demurrer referred to in the statement of facts was heard and overruled. To that judgment no exception is taken. In view of the facts plainly, fully, and distinctly stated, upon which the defendant bases his claim of right to the office, the overruling of the demurrer to the petition was an adjudication that upon those facts the defendant was entitled to the office of notary public and ex-officio justice of the peace for the 637th district G. M. All the facts alleged in the first, second, third, fourth, and fifth paragraphs of the petition, as set forth in the statement of facts, were admitted to be true in the answer. Consequently, in view of the ruling upon the demurrer and in view of the rulings made in the case when it was here before, the court did not err in adjudging the said Overton to be entitled to the office in question, and the denial of the prayers of Gandy, the respondent, for an order appointing him to the office necessarily followed. The judgment of the court below is therefore affirmed upon the main bill of exceptions, and the cross-bill is dismissed.

All the Justices concur.